Condon C. J.,
dissenting. The majority opinion is too-far reaching for me to subscribe to it as a fair construction of the legislative intent of P. L. 1923, chap. 489, as amended. It approves the retirement board’s exercise of a power to cut short not only the term of a state officer charged with the duty of supervising the conduct of elections in the city of Providence, but also the terms of duly-elected city councilmen, school committeemen and the mayor, if they have-opted to become members of the retirement system. Indeed the thrust of the opinion extends even further. It disqualifies any retired employee or officer not only from thereafter holding any appointive office or employment under the city *512government, but also any elective office thereunder. In other words a retired city employee or officer thereby becomes a second-class citizen. He may still vote in the election of city officers but that is the limit of his municipal franchise. If the general assembly intended any such far-reaching result I should normally expect to see it expressed in the legislative act or at least necessarily implied. In my opinion chap. 489 is devoid of such language.
In any event whatever the general assembly intended was to be the scope of the retirement system as far as all city officers and employees were concerned, it did not provide for the retirement by the city board of state officers such as members of the board of canvassers. This court long ago held in Gainer v. Dunn, 29 R. I. 232, and reaffirmed such holding in Nixon v. Malloy, 52 R. I. 430, that such boards exercise an exclusively state function, namely, supervision of elections and the electoral franchise. And it was further held therein that such function is in no sense subject to municipal control or regulation even though the municipalities are authorized to appoint the members of such boards.
In the case at bar, therefore, I am persuaded to agree with the petitioner that he is not lawfully entitled to become a member of the municipal retirement system in the absence of express authorization by the general assembly. And if he is not a lawful member of the system the retirement board is without jurisdiction over him. On this view the Massachusetts cases cited in the majority opinion are not in point. Whether the majority accepts our Gainer and Nixon cases that members of boards of canvassers are state officers is not clear to me from their opinion. If they do, it seems to me a non sequitur to hold that such members are eligible for membership in a retirement system expressly *513enacted for municipal employees and officers. For the above reasons I dissent.
Cooney, Jajfe and Cooney, John P. Cooney, Jr., for petitioner.
William E. McCabe, City Solicitor, Harry Goldstein, Assistant City Solicitor, Edward F. Burke, for respondents.